DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7, 10 and 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 December 2020.
Additionally, claims 11 and 12 are withdrawn as being drawn to a nonelected species. Claims 11 and 12 specify the removal element is connected to the engaging element via a malleable section that encompasses the needle protection cap over its circumference and the malleable section is deformed such that the malleable section constricts the circumference of the needle protection cap. These limitations are specific to species B, Figs 8-13b. 
Specification
The disclosure is objected to because of the following informalities: in paragraph [0052] the reference character 24 is being used to designate the removal element but the removal element is designated by 25 in the rest of the disclosure. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bostrom (US 2014/0243753 A1).
Regarding claim 1, Bostrom discloses an injection device (Fig 1), comprising: a product container (46 Fig 4A) comprising an injection needle (44 Fig 4A), a needle protection cap (42 Fig 4A), releasably connected to the product container (Fig 4A), and encompassing the injection needle and sealing it in a sterile manner (Fig 4A, the manner of sealing would be sterile to prevent infection caused by a non-sterile needle [0003]), a cap (10 Fig 3) coupled to the needle protection cap (See Fig 4A) via a removal element (20 Fig 3), the removal element comprising an engaging element (See annotated Fig 4A below), wherein removal of the cap from the injection device results in removal of the needle protection cap (Figs 4A-4B) from the product container, wherein the engaging element is in an engaging position in relation to the needle protection cap when a section of the needle protection cap is axially aligned with the engaging element relative to a longitudinal axis (L) of the injection device (Fig 4A shows the engaging element in an engaging position, the middle of the needle protection cap is axially aligned with the engaging element), wherein the cap and the engaging element are coupled such that the cap can be or is moved in relation to the engaging element during removal of the cap from the injection device (See Figs 4A-4B, “The cap is coaxially movable relative to the sheath grabber” [0050]).

    PNG
    media_image1.png
    373
    688
    media_image1.png
    Greyscale

Regarding claim 2, Bostrom discloses the injection device according to claim 1. Bostrom further discloses wherein the cap can be or is first moved in relation to the engaging element during removal of the cap from the injection device, and wherein the engaging element subsequently moves with the cap, by means of which the needle protection cap is removed from or pulled off of the product container (See Figs 4A-4B, “The cap is coaxially movable relative to the sheath grabber” [0050], “when the cap is coaxially moved in relation to the grabber said predetermined distance such that the cap biases the sheath grabber to move axially”[0051]).
Regarding claim 3, Bostrom discloses the injection device according to claim 1. Bostrom further discloses wherein the cap can be removed from the injection device with an axial movement (Fig 4A-4B).
Regarding claim 4, Bostrom discloses the injection device according to claim 1. Bostrom further discloses wherein the cap is releasably connected to a receiving housing (32 Figs 2, 4A), which encompasses the product container (Fig 1).
Regarding claim 5, Bostrom discloses the injection device according to claim 1. Bostrom further discloses further comprising a blocking section (18 Fig 4B), which can be moved from a releasing position (Fig 4A) to a blocking position (Fig 4B), wherein the blocking section is in the releasing position (See Fig 4A) when the cap is entirely placed on or attached to a receiving housing (32 Fig 4A), wherein the blocking section does not block a transverse, outward movement of the engaging element when the blocking section is in the releasing position (Fig 4A, the engaging element is in the transverse outward position relative to its position in Fig 4B), and blocks movement of the engaging element when the blocking section is in the blocking position (Fig 4B).  
Regarding claim 6, Bostrom discloses the injection device according to claim 5. Bostrom further discloses wherein the blocking section is formed by the cap (10 Fig 3), wherein the cap comprises a recess (See annotated Fig 3 below, the recess is the part of the cap wall 12 that is farther out radially than the blocking section) located in a position along the longitudinal axis (L) at a height of the engaging element when the blocking section is in the releasing position (Fig 4A), wherein the blocking section is moved to the blocking position by removing the cap (Fig 4B).  
Regarding claim 8, Bostrom discloses the injection device according to claim 1. Bostrom further discloses further comprising a blocking section (18 Fig 4B), which is coupled to the cap (10 Fig 3) such that the removal of the cap from the housing or the receiving housing moves the blocking section from a releasing position to a blocking position (See Figs 4A-4B, “the cap biases the sheath grabber to move axially”[0051]), wherein the blocking section does not block transverse, outward movement of the engaging element when the blocking section is in its releasing position (Fig 4A, the engaging element is in the transverse outward position relative to its position in Fig 4B), and blocks movement thereof when the blocking section is in its blocking position (Fig 4B).
Regarding claim 9, Bostrom discloses the injection device according to claim 8. Bostrom further discloses wherein the blocking section (18 Fig 3) is formed by the cap (10 Fig 3), wherein the cap comprises a recess (See annotated Fig 3 below, the recess is the part of the cap wall 12 that is farther out radially than the blocking section) located in a position along the longitudinal axis (L) at a height of (Fig 4A), wherein the blocking section is moved to the blocking position by removing the cap (Fig 4B). 

    PNG
    media_image2.png
    413
    376
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783